Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Applicant’s arguments, see Appeal Brief filed 01/26/2022, with respect to Claim Rejections under 35 USC 101 and 103 have been fully considered and are persuasive.  The Claim Rejections under 35 USC 101 and 103 of 02/02/2022 have been withdrawn. 

	                                  Allowable Subject Matter
Claims 1, 10-12, 14-17, 20, 22-24, 28-29, 31, 33, 38, 41, 44, 68, 71-75, and 86-88 are allowed.
	Applicant’s arguments, see Appeal Brief filed 01/26/2022, with respect to Claim Rejections under 35 USC 101 and 103 have been fully considered and are persuasive.  The Claim Rejections under 35 USC 101 and 103 of 02/02/2022 have been withdrawn. For the reasons presented by Applicant, claims 1, 10-12, 14-17, 20, 22-24, 28-29, 31, 33, 38, 41, 44, 68, 71-75, and 86-88 are deemed to be allowable over the best prior art of record. (Hersh et al. US 7,385,529 B2; Poole et al. US 2006/0111929 A1; Herz et al. US 2009/0254971 A1)
Rejoinder
Elected Invention Allowable, Rejoinder of All Previously Withdrawn Claims 
Claims 1, 10-12, 14-17, 20, 22-24, 28-29, 31, 33, 38, 41, 44, 68, 71-75, and 86-88 are allowable. Claims 3, 7-9, 13, 18-19, 26-27, 30, 34, 39-40, 42-43, 45-48, 50-56, 58-62, 66-67, 69-70, and 76-85 are previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirements as set forth in the Office actions mailed on 04/17/2018 and 04/15/2019 are hereby withdrawn and claims 3, 7-9, 13, 18-19, 26-27, 30, 34, 39-40, 42-43, 45-48, 50-56, 58-62, 66-67, 69-70, and 76-85 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 USC 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 821.04.

Therefore, claims 1, 3, 7-20, 22-24, 26-31, 33-34, 38-48, 50-56, 58-62 and 66-88 are allowed.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The Examiner unsuccessfully tried to reach Applicant on Monday, April 25,2022 over the phone; however, Applicant hasn’t returned the call. Thus, the Examiner cancels withdrawn independent claim 63, because the claim does not include the allowable limitations.

	The application has been amended as follows:
IN THE CLAIMS
Claim 63. (Cancelled)

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”.









Conclusion

	The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        05/02/2022